

116 HR 2386 IH: Support Tools to Obliterate Pesky Robocalls Act
U.S. House of Representatives
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2386IN THE HOUSE OF REPRESENTATIVESApril 29, 2019Mr. Latta (for himself and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for information sharing regarding robocall and
			 spoofing violations, to authorize the provision of a robocall blocking
			 service with opt-out customer approval, and to provide for a study on
			 information requirements for certain VoIP service providers.
	
 1.Short titleThis Act may be cited as the Support Tools to Obliterate Pesky Robocalls Act or the STOP Robocalls Act. 2.Information sharing regarding robocall and spoofing violationsSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended by adding at the end the following:
			
 (i)Information sharingNot later than 18 months after the date of the enactment of this subsection, the Commission shall promulgate regulations to establish a process that streamlines the ways in which a private entity may voluntarily share with the Commission information relating to—
 (1)a call made or a text message sent in violation of subsection (b); or (2)a call or text message for which misleading or inaccurate caller identification information was caused to be transmitted in violation of subsection (e)..
 3.Robocall blocking service with opt-out customer approvalSection 227 of the Communications Act of 1934 (47 U.S.C. 227), as amended by section 2, is further amended by adding at the end the following:
			
				(j)Robocall blocking service with opt-Out customer approval
 (1)In generalA voice service provider may provide a robocall blocking service to a customer on an informed opt-out basis if the provider does not charge a fee in exchange for such service.
					(2)Rules of construction
 (A)Informed opt-in basisNothing in this subsection shall be construed to prohibit a voice service provider from providing a robocall blocking service to customers on an informed opt-in basis, whether or not in exchange for a fee.
 (B)Blocking calls without customer consentNothing in this subsection shall be construed to prohibit a voice service provider from blocking calls without customer consent as provided by rule or order of the Commission.
 (3)DefinitionsIn this subsection: (A)Robocall blocking serviceThe term robocall blocking service means a service or technology that enables a voice service customer to avoid receiving calls made in violation of subsection (b).
 (B)Voice serviceThe term voice service has the meaning given such term in subsection (e)(8). This subparagraph shall apply before the effective date of the amendment made to such subsection by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment was already in effect..
		4.Study on information requirements for certain VoIP service providers
 (a)In generalThe Federal Communications Commission shall conduct a study regarding whether to require a provider of covered VoIP service to—
 (1)provide to the Commission contact information for such provider and keep such information current; and
 (2)retain records relating to each call transmitted over the covered VoIP service of such provider that are sufficient to trace such call back to the source of such call.
 (b)Report to CongressNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to Congress a report on the results of the study conducted under subsection (a).
 (c)Covered VoIP service definedIn this section, the term covered VoIP service means a service that— (1)is an interconnected VoIP service (as defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153)); or
 (2)would be an interconnected VoIP service (as so defined) except that the service permits users to terminate calls to the public switched telephone network but does not permit users to receive calls that originate on the public switched telephone network.
				